Citation Nr: 0215609	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  97-27 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for the residuals of a right eye injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952.  

The veteran filed an initial claim of entitlement to service 
connection for residuals of a right eye injury in November 
1982.  His claim was denied in a June 1983 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  He appealed that decision to the 
Board of Veterans' Appeals (the Board).  The Board denied the 
claim in a July 1984 decision.  

In November 1988, the veteran requested that his claim of 
entitlement to service connection for residuals of a right 
eye injury be reopened.  The RO confirmed and continued the 
previous denial of service connection in January 1989.  The 
veteran again appealed to the Board, and the Board again 
denied the claim in March 1990.   

In March 1997, the veteran again requested that his claim be 
reopened.  In a May 1997 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a right eye injury.  The veteran appealed to the 
Board.  In May 1998, the Board found that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  

The veteran appealed the May 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  As the result of a motion for remand filed by the 
Secretary of Veterans Affairs, in an August 1999 order the 
Court vacated the Board's May 1998 decision and remanded the 
appeal to the Board for re-adjudication.  The Board, in turn, 
remanded the case to the RO in May 2000.  In supplemental 
statements of the case issued in September 2000, June 2002 
and August 2002, the RO confirmed previous determinations 
that new and material evidence had not been submitted.  The 
RO then returned the case to the Board for further 
consideration of the veteran's appeal.



FINDINGS OF FACT

1.  The Board last denied the veteran's claim of entitlement 
to service connection for the residuals of a right eye injury 
in March 1990.

2.  The evidence submitted subsequent to the March 1990 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran's 
currently diagnosed right eye disorder is related to an in-
service disease or injury, and it must be considered in order 
to fairly decide the merits of his claim.

3.   A de novo review of all of the evidence of record 
indicates that the evidence is at least in equipoise as to 
the matter of whether the veteran's current eye disability is 
related to an eye injury sustained in service.  


CONCLUSIONS OF LAW

1.  The March 1990 decision in which the Board denied 
entitlement to service connection for the residuals of a 
right eye injury is final.  38 U.S.C. § 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.1100 (2001).

2.  New and material evidence has been submitted, and the 
claim for service connection for the residuals of a right eye 
injury is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).

3.  Residuals of an eye injury were incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his right eye disability was caused 
by an injury to the right eye in service in December 1951.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.
The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) (West Supp. 2001).  

The amendments to the regulation became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001 and is not applicable to 
this case.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the United States Court of Appeals 
for Veterans Claims  (the Court) held in Quartuccio, supra, 
that VA's duty to notify claimants includes requests to 
reopen previously denied claims, such as this one.  

The RO provided the veteran a statement of the case in July 
1997, and supplemental statements of the case in September 
2000, June 2002, and August 2002.  In those documents the RO 
informed the veteran of the regulatory requirements for 
establishing service connection and the regulatory definition 
of new and material evidence, and provided the rationale for 
determining that the evidence he had then submitted did not 
constitute new and material evidence.  

In a December 1999 notice the Board informed the veteran of 
the Court's remand, and the opportunity to submit additional 
evidence and argument in support of his appeal.  Following 
the Board's remand to the RO, in May 2001 the RO informed the 
veteran of the provisions of the VCAA in terms of VA's duty 
to notify him of the evidence needed to substantiate his 
claim and to assist him in obtaining any existing evidence.  
The RO informed the veteran of the evidence needed to 
establish service connection for the residuals of the eye 
injury, and informed him that in order to reopen the 
previously denied claim he had to submit evidence that had 
not been previously considered that was relevant to his 
claimed disability having been incurred in service.  The RO 
specifically informed the veteran of the evidence he was 
required to submit in order to have his claim reopened.  As 
an alternative, the RO instructed him to complete 
authorizations for the release of medical information so that 
the RO could obtain any existing, relevant medical records on 
his behalf.

The veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran had 
any additional evidence to submit.  The RO notified the 
veteran each time his case was sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence that could be considered new and material, and the 
evidence needed to substantiate his claim for service 
connection.

Duty to assist

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before VA is required to fulfill the duty to 
assist and to evaluate the substantive merits of that claim.  
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).  

The Board notes that the veteran's service medical records 
are missing and are presumed to have been destroyed in a fire 
at the National Personnel Records Center in St. Louis, 
Missouri.  The VCAA requires VA to make reasonable efforts to 
obtain records that are relevant to the veteran's claim. When 
such records are those of another Federal department or 
agency, VA's efforts to obtain these records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile. See 38 
U.S.C. § 5103A; see also Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999).

The RO has made efforts to secure these missing service 
medical records, to no avail.  There remains no reasonable 
possibility that the missing records, or copies thereof, 
exist, and further efforts to obtain them would be futile.     

The Board additionally observes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim, and 
have done so.  The veteran has presented medical opinions 
showing that his currently diagnosed right eye disorder is 
the result of an eye injury that he incurred while in 
service.  Given the disposition of the veteran's appeal, the 
Board finds that no additional effort is required in order to 
assist the veteran in the development of his claim.  In 
short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

Relevant Law and Regulations

Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

New and material evidence

The Board notes that subsequent to the initiation of the 
veteran's most recent claim, the regulation pertaining to new 
and material evidence was revised.  Duty to Assist, 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.156).  The revised regulation, however, applies 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45,620.  Because the veteran's claim was filed prior to 
August 2001, his claim will be adjudicated pursuant to the 
laws and regulation in effect prior to August 29, 2001.

When a claim is disallowed by the Board and not appealed, 
that decision becomes final and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 4004(b) 
(1988); 38 C.F.R. § 19.104 (1989).  If a claim of entitlement 
to service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

In determining that new and material evidence had not been 
submitted, in the May 1998 decision the Board applied the 
standard for evaluating new and material evidence established 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In Colvin 
the Court held that newly submitted evidence was material if 
it raised the reasonable possibility of changing the outcome 
of the prior decision.  In Hodge, which was decided following 
the Board's May 1998 decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the standard established in Colvin and established the 
standard for evaluating new and material evidence as shown 
above.  

The Court vacated the Board's May 1998 decision and remanded 
the appeal to the Board for re-adjudication in light of the 
revised definition of new and material evidence established 
in Hodge.


Factual Background

Evidence of record prior to March 1990

As alluded to above, the veteran's service medical records 
could not be obtained and are presumed to have been destroyed 
in a July 1973 fire at the National Personnel Records Center 
(NPRC) in 1973.  The RO asked the NPRC to reconstruct the 
records and to obtain any records maintained by the Office of 
the Army Surgeon General, but no additional records could be 
located.

The veteran initially claimed entitlement to service 
connection for an in-service eye injury in November 1982.  In 
substance he reported to have injured his eye in service in 
December 1951.  He also reported having received treatment 
for his right eye from 1960 to 1980; he further stated that 
the physician providing such treatment had died in 1981 and 
the records were not available.

VA treatment records disclose that in March 1983 the veteran 
had a cataract removed from the right eye.  Following the 
cataract surgery the veteran continued to complain of poor 
vision in the right eye.  Examination revealed an old, large 
chorioretinal scar in the macula.  The treating physician 
attributed the scar to a possible old central retinal artery 
occlusion.  In April 1983 the physician found that the 
retinal scar was probably secondary to a Korean War injury.

The RO provided the veteran a VA ophthalmology examination in 
May 1983, during which he reported having incurred an injury 
to the right eye while serving in Korea in 1951.  The 
examiner noted that the veteran had experienced decreased 
visual acuity for the previous three years, and that he had 
had a cataract removed in March 1983.  His attending 
physician had found a chorioretinal scar, and the examiner 
then indicated that the scar was secondary to trauma.

The RO initially denied entitlement to service connection for 
a macular scar and a post-operative cataract in June 1983.  
The veteran perfected an appeal of that decision, and in a 
July 1984 decision the Board affirmed the denial of service 
connection.  

In a June 1983 treatment note the veteran's attending 
physician stated that the poor vision in the veteran's right 
eye was due to a choroidal rupture scar, which had contracted 
and pulled off the macula.  The physician found that it was 
difficult to state how old the injury was, but that such an 
injury was normally due to trauma against the eye.  He stated 
that the injury could have occurred many years in the past, 
and for the macula to have been pulled off years later due to 
contraction of the scar or the development of 
neovascularization around the scar.  He also stated that the 
development may have been hidden from view for approximately 
ten years due to the development of a cataract during that 
time.  He found that the injury possibly resulted from an 
injury during the Korean War, which the veteran reported to 
have been caused by an exploding saki bottle.  He also found, 
however, that "this relationship is by no means absolute."

The veteran presented a June 1983 report from B.J.P., M.D., 
in which the physician stated that the veteran had been his 
patient since 1952, and that he had complained about his 
right eye at that time.  Dr. P. then suggested that he see an 
eye doctor, and gave him eye drops.  The veteran also 
presented a statement from a pharmacist, who reported that he 
had known the veteran since 1952 and that he had then filled 
prescriptions for medication for an eye problem.

In a June 1983 statement the veteran's daughter, who was born 
in July 1955, reported that since she was a child she 
remembered the veteran having problems with his right eye.  
She stated that his right eye was always red and irritated, 
but that he never complained about his vision.  She also 
stated that her grandparents had told her that the veteran 
had incurred an eye injury while in service.

The veteran submitted the daily sick report for Battery A, 
21st AAA Battalion, for December 1951.  That report shows 
that on December 28, 1951, the veteran was taken sick, and 
that the illness occurred in the line of duty.  The medical 
officer's recording of the disposition is illegible, and the 
section of the report pertaining to final disposition was 
lined out.  The veteran contends that this report verifies 
that he was hospitalized due to an injury to his right eye.

In a December 1983 statement and during a January 1984 
hearing the veteran stated that in December 1951, while he 
was serving in Korea, one of his tentmates set a bottle of 
saki on a heater they used to heat the tent.  On returning 
from guard duty the veteran turned on the heater, which 
caused the bottle of saki to explode and burn his face.  He 
was then taken to a field hospital, where he was treated for 
a couple of hours and then returned to his unit.  He 
testified that he noticed redness in his eye in the winter of 
1952, and that he occasionally had redness in the right eye 
after that.  He went to several doctors for the problem, but 
they could not find anything wrong with his eye.  After being 
told this he did not go to the doctor for a long time, but he 
continued to have redness in the eye with cold weather.  He 
also testified that three years previously he began having 
difficulty seeing in the eye.

In statements received in conjunction with a January 1984 
hearing, three individuals stated that they had known the 
veteran since at least 1952, and that after he returned from 
Korea they noticed that he had problems with his right eye.  
The veteran reported in a January 1984 statement that 
although the eye injury in service had caused the retinal 
scar, the scar was not apparent; therefore, the doctors he 
had seen following service had not been able to identify a 
problem with his eye.  

The Board denied the veteran's claim in July 1984.  In 
essence, although acknowledging that the service medical 
records were missing, the Board based its decision on a lack 
of contemporaneous evidence of an eye injury in service and 
lack of medical evidence indicating eye injury residuals for 
many years after service.

During a January 1985 VA examination, which was conducted in 
conjunction with the veteran's claim for non-service 
connected pension benefits, the veteran reported having had a 
loss of visual acuity in the right eye for three years.  He 
also reported that he had worn eye glasses for seven years.

The veteran requested that his claim for service connection 
for the residuals of the right eye injury be reopened in 
November 1988.  He then submitted a November 1988 statement 
from an individual with whom he had served in Korea.  That 
individual stated that he knew that the veteran's face had 
been burned and his right eye injured in an explosion.  The 
individual had heard this from other servicemen who had been 
with the veteran.

The March 1990 Board decision

In a January 1989 decision the RO determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim.  The veteran perfected an appeal of 
that decision and, based on the evidence shown above, in a 
March 1990 decision the Board determined that new and 
material evidence had not been submitted to reopen the claim.  

The Board stated with respect to its previous decision: " . . 
. it was neither doubted then or now that [the veteran] 
sustained some sort of injury to the right eye.  It was 
merely concluded previously that there as no evidence of a 
relationship between current disability of the right eye and 
an ill-defined injury many years earlier."

Newly submitted evidence

Evidence added to the veteran's VA claims folder since the 
March 1990 Board decision includes a March 1995 letter from 
the veteran in which he reported that the in-service injury 
had resulted in burns to his face and a cut on the right eye.  
He also stated that following his separation from service the 
right eye would occasionally burn and tear a little, and that 
he had increasing problems with the eye in the late 1970s or 
early 1980s.  The RO interpreted the veteran's letter as a 
request to reopen the previously denied claim.

The veteran submitted duplicate copies of the December 1951 
daily sick call record, and the May and June 1983 VA medical 
records.  In a March 1997 statement his daughter reported 
that the veteran had incurred an injury to his right eye in 
December 1951 and that throughout her childhood he had 
suffered with poor vision and constant pain in the right eye. 

In multiple statements beginning in March 1997 the veteran 
asserted that he incurred an injury to the right eye in 
December 1951, and that the loss of vision in his right eye 
was due to that injury.  He referenced a recent, unspecified 
court decision allowing friends and relatives to provide 
evidence in support of a claim, and asserted that the 
statements he had submitted had not been properly considered.

In a May 2001 report, a VA physician stated that the veteran 
had lost the central visual acuity in his right eye due to 
severe trauma, with a central scar and atrophy of the optic 
nerve.  The injury resulted in visual acuity of hand motion 
in the right eye, and his vision could not be restored by 
treatment.

The veteran also presented a May 2001 report from B.G., M.D.  
Dr. G. stated that he had examined the veteran in May 2001.  
Dr. G. provided the opinion that the retinal damage in the 
right eye could and might be the result of significant 
trauma.  Dr. G. noted that the veteran had reported being in 
the path of an explosion while on a half-track while serving 
in Korea, and stated that it would not be unreasonable for 
the trauma to have resulted from that explosion.  He found 
that the reported trauma "could" and "might be" the cause of 
the vision loss in the right eye.

In addition, the veteran presented a medical report from 
W.I.F., M.D.  Dr. F. stated that the veteran was blind in the 
right eye, with best-corrected vision of hand motion, due to 
severe retinopathy secondary to a choroidal rupture and 
subsequent retinal neovascularization.  He found that the 
vision loss was consistent with an asymptomatic choroidal 
rupture from trauma sustained while the veteran was in 
service.  The injury progressed during a time period in which 
his vision was markedly decreased due to a cataract, which 
Dr. F. found to have also been caused by the in-service 
trauma.  Dr. F. provided the opinion that the blunt contusion 
suffered from the veteran in service was most likely the 
cause of his blindness.
Analysis

New and material evidence

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.  In particular, 
as explained above, the Board is mindful of the Federal 
Circuit decision in Hodge. 

The Board additionally notes that, in cases such as this, 
where a veteran's service medical records are presumed 
destroyed, the Board has a heightened duty to explain its 
findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  However, the legal standard for 
proving a claim for service connection is not lowered in such 
a case, but rather, the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran is increased.  See Russo v. Brown, 9 
Vet. App. 46 (1996).

The veteran contends, in essence that the medical opinions he 
has recently submitted constitute new and material evidence, 
and support the grant of service connection for the residuals 
of a right eye injury.  

The record has been carefully reviewed.  Evidence received 
subsequent to the Board's March 1990 decision includes the 
veteran's statements, which are cumulative and redundant of 
the statements and hearing testimony considered by the Board 
in March 1990.  The copies of the December 1951 daily sick 
call record and the May and June 1983 VA medical records and 
the March 1997 statement from the veteran's daughter are also 
cumulative and redundant of the evidence previously 
considered.  The Board finds, therefore, that this evidence 
is not new.  Because the evidence is not new, its materiality 
need not be considered.  Vargas Gonzalez v. West, 12 Vet. 
App. 321, 327 (1999).

The evidence submitted following the March 1990 decision also 
includes a copy of an article from the DAV Magazine 
pertaining to another veteran who had obtained VA benefits 
after multiple denials.  Although new, in that this article 
was not previously considered by the Board, the magazine 
article is not material because it does not bear directly and 
substantially on the veteran's entitlement to benefits.  
Hodge, 155 F.3d at 1356; 38 C.F.R. § 3.156.

The evidence considered by the Board in the March 1990 
decision included the June 1983 medical opinion from the 
veteran's attending VA physician that the currently diagnosed 
eye disorder was possibly caused by an eye injury incurred 
during the Korean War.  The Board did not reject the lay 
evidence showing that the veteran had incurred an eye injury 
while serving in Korea, but found the June 1983 medical 
opinion to be too speculative to establish a nexus between 
the currently diagnosed disorder and an eye injury in service 
of questionable severity.

Evidence submitted in conjunction with the veteran's current 
claim includes three medical opinions pertaining to the 
etiology of the currently diagnosed right eye disorder.  The 
Board notes that a medical opinion that corroborates an 
opinion previously considered can constitute new and material 
evidence.  See Molloy v. Brown, 9 Vet. App. 513, 515-17 
(1996).  In this context the Court defined "corroborate" as 
"to strengthen or to add weight or credibility to a thing by 
additional and confirming facts or evidence." Bostain v. 
West, 11 Vet. App. 124, 128 (1998).

The VA physician in May 2001 provided the opinion that the 
currently diagnosed eye disorder was the result of trauma.  
The medical evidence of record in March 1990 indicated that 
the choroidal rupture was the result of trauma to the eye.  
The May 2001 VA physician did not find that the trauma had 
occurred in service, or that the eye disorder was otherwise 
related to service.  The medical opinion of the VA physician 
does not, therefore, corroborate the previously considered 
medical opinion that the currently diagnosed disorder was 
possibly related to an injury incurred in service, and does 
not otherwise bear directly and substantially on whether the 
veteran's eye disorder is etiologically related to an in-
service injury.  The May 2001 opinion from the VA physician 
does not, therefore, constitute new and material evidence.

Dr. G. stated in his May 2001 report that the retinal damage 
in the right eye could or might be the result of significant 
trauma, and that if that trauma was caused by an in-service 
explosion, that explosion could or might be the cause of the 
currently diagnosed eye disorder.  Because this opinion is 
phrased in terms of "could" or "might," and is dependent on a 
finding that an in-service injury caused the trauma to the 
eye, the medical opinion does not add strength to the 
previously considered opinion; in the previous opinion the 
physician presumed an in-service injury and found that the 
currently diagnosed disorder was possibly related to that 
injury.  The opinion, in fact, weakens the previously 
considered opinion, in that the occurrence of the in-service 
trauma was not presumed.  Bostain, 11 Vet. App. at 128.  The 
Board finds, therefore, that Dr. G.'s opinion does not 
corroborate a prior medical opinion, and that the opinion is 
too speculative to be probative of a nexus to service.  
Bostain, 11 Vet. App. at 127.  Dr. G.'s opinion does not, 
therefore, constitute new and material evidence.

Dr. F. provided the opinion that the currently diagnosed eye 
disorder is consistent with an asymptomatic choroidal rupture 
resulting from trauma that occurred during service, and that 
a blunt contusion claimed to have occurred in-service was 
most likely the cause of the currently diagnosed right eye 
disorder.  That opinion corroborates the previously 
considered opinion that an in-service injury was possibly the 
cause of the current disorder, in that it adds weight to the 
opinion by additional and confirming facts.  The Board finds, 
therefore, that the May 2001 medical opinion from Dr. F. is 
not cumulative of the evidence previously of record, and that 
the opinion constitutes new and material evidence.  For that 
reason the Board has determined that the claim of entitlement 
to service connection for the residuals of a right eye injury 
is reopened.

The merits of the claim

(i.)  Preliminary matters

On finding that new and material evidence has been submitted, 
the Board must initially consider whether adjudication of  
the issue on the merits without first remanding the matter 
for adjudication by the RO would be prejudicial to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993). Based 
on the Board's favorable disposition of the veteran's claim 
for service connection, which is explained in detail below, 
the Board finds that its action is not prejudicial to the 
veteran.  See Sutton v. Brown, 9 Vet. App. 553 (1996).  

As noted in connection with its discussion of the VCAA, the 
Board must also at this point consider whether additional 
development of the evidence is warranted.  It is clear that 
no amount of additional development is likely to unearth the 
veteran's service medical records, immediate post-service 
medical records or any better description of the December 
1951 accident in which the veteran injured his eye.     
There exists of record a number of medical opinions as to the 
etiology of the veteran's current right eye disability, which 
have been described above.  The Board believes that the 
addition of further medical evidence would not be productive.  
In addition, there is no evidence of an intercurrent eye 
injury, so additional development along those lines is not 
warranted. 

(ii.)  Discussion

Applying the Hickson analysis described above, it is clear 
that a right eye disability exists and Hickson element (1) 
has been satisfied. 

With respect to Hickson element (2), in-service injury, the 
veteran has presented credible evidence, including his own 
assertions and corroborating evidence from other individuals, 
that he incurred trauma to the right eye while in service.  
Evidence in the form of service medical records which would 
either corroborate or call into question these statements is 
not available, through no fault of the veteran.  The Board 
cannot draw and conclusions, positive or negative, from 
nonexistent evidence.  Accordingly, Hickson element (2) is 
satisfied.

With respect to Hickson element (3), the record contains 
multiple medical opinions indicating that the veteran's 
currently diagnosed right eye disability was caused by trauma 
to the eye.  A VA physician found in June 1983 that the 
status of the veteran's right eye disability at that time, 
which was shortly after the disorder was diagnosed, indicated 
that the original injury could have occurred when the veteran 
was in service.  More recently, Dr. F. provided an opinion 
that the currently diagnosed eye disorder is consistent with 
trauma having occurred during service, and that a blunt 
contusion in-service was most likely the cause of the 
currently diagnosed right eye disorder.  There is no 
probative evidence of record showing that the right eye 
disability is due to any other cause.  

Evidence against the veteran's claim consists, in essence, of 
the negative inference drawn from the fact that the eye 
problem was not identified until twenty years after service.  
The Board does not believe that such inference is of any 
validity in light of the missing service medical records, the 
lack of any reference to any other eye injury and the medical 
nexus evidence in favor of the veteran's claim.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Based on its review of the entire record, the Board finds 
that the evidence is at least in equipoise.  All three 
Hickson elements pertaining to service connection have been 
satisfied.  The benefit sought on appeal is accordingly 
granted.





ORDER

Service connection for the residuals of a right eye injury is 
granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

